 



EXHIBIT 10.3
[EMULEX LETTERHEAD]
December 19, 2006
James M. McCluney
c/o Emulex Corporation
3333 Susan Street
P.O. Box 6725
Costa Mesa, CA 92626

         
 
  Re:   Amendment to Addendum to Offer of Employment Letter

Dear Jim:
     We refer to our offer of employment to you set forth in our letter dated
November 13, 2003 (the “Offer Letter”) and the addendum dated November 14, 2003
(the “Addendum”) which amends such Offer Letter. Such Addendum and the Offer
Letter are hereby amended by the following terms and conditions which are
intended to conform the Offer Letter and the Addendum (as previously modified by
the adoption of the amended Key Employee Retention Agreement effective
September 5, 2006, which was entered into in connection with your appointment as
Chief Executive Officer and President) with applicable requirements under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
     This amendment is intended to conform the terms of the Offer Letter and the
Addendum to the requirements of Section 409A(a)(2)(B)(i) of the Code applicable
to nonqualified deferred compensation paid on separation from service to certain
specified employees of publicly traded corporations. Section 409A(a)(2)(B)(i) of
the Code provides that a “specified employee” (an officer earning more than
$130,000, a more than 5% owner or a more than 1% owner earning more than
$150,000) of a publicly traded corporation who is entitled to a distribution of
nonqualified deferred compensation on account of separation from service may not
receive such distribution until six months after separation from service (or
upon death, if earlier). In the event your employment is terminated by the
Company without Cause, the terms of paragraph 3 of the Addendum provide certain
severance benefits that are subject to the specified employee rules under
Section 409A of the Code. This amendment also clarifies certain terms applicable
to the continued provision of group health plan benefits under COBRA.
     Paragraph 3 of the Addendum is hereby amended and replaced in its entirety,
effective as of January 1, 2005, to read as follows:

    “3) In the event your employment is terminated by the Company without Cause
(as such term is defined in the Emulex Key Employee Retention Agreement
effective September 5, 2006 by and between you and the Company), provided that
you execute a General Release in a form acceptable to the Company, and further
provided that such General Release becomes effective in accordance with its
terms, the Company shall provide you with: (i) continuation of your base salary
for a period

 



--------------------------------------------------------------------------------



 



    of one year (at the rate in effect at time of termination less all required
deductions and withholdings); (ii) any deferred incentive bonuses (less all
required deductions and withholdings); (iii) continuation of group health
coverage under COBRA for you and your eligible family members, if any, for up to
one year, at the Company’s expense, but subject to your payment of any portion
of the premiums that you would be responsible for paying if your employment
continued during such period; and continued vesting of stock options for one
year, all in exchange for your continued compliance with the Employee Creation
and Non-Disclosure Agreement. Notwithstanding anything to the contrary in this
Paragraph 3, in the event any benefits under this agreement (including, without
limitation, the benefits in clauses (i) and (ii) of this Paragraph 3) are
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and you are a
specified employee as defined in Section 409A(2)(B)(i) of the Code, such amounts
will not be paid before the date which is six months after your employment
terminates. The determination of whether and what amount of the benefits
constitute deferred compensation and whether you are a specified employee within
the meaning of Section 409A(2)(B)(i) of the Code shall be determined by the by
the board of directors of the Company or its delegate and any such determination
shall be final and binding on the Company and you, unless such decisions are
determined to be arbitrary and capricious by a court having jurisdiction. The
Company makes no representation and the Company shall have no liability to you
or any other person if any benefits provided pursuant to the terms of this
agreement are determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and the payment terms of such
benefits do not satisfy the additional conditions applicable to nonqualified
deferred compensation under Section 409A of the Code and this Paragraph 3.”

     Paragraph 4 of the Addendum is hereby amended and replaced in its entirety
to read as follows:

    “4) This letter, the Offer Letter and Addendum, the Employee Creation and
Non-Disclosure Agreement and the Emulex Key Employee Retention Agreement
effective September 5, 2006 constitute the entire agreement between you and the
Company with respect to the subject matter contained herein and supersede and
replace all prior agreements, arrangements and understandings, written or oral,
between you and the Company with respect to the subject matter contained herein.
This letter may only be modified by an instrument in writing, signed by you and
the Company’s Executive Chairman.

     Notwithstanding the foregoing, you hereby agree that your acceptance of the
revised terms of employment hereunder (as evidenced by your signing this
amendment letter) shall not constitute a Demotion within the meaning of the
Emulex Key Employee Retention Agreement or termination without Cause under the
terms of the Addendum to the Offer Letter.

 



--------------------------------------------------------------------------------



 



     The validity, interpretation, construction and performance of this letter,
the Offer Letter and Addendum shall be governed by and construed in accordance
with the laws of the State of California, without regard to its principles of
conflicts of laws that would defer to the substantive laws of another
jurisdiction.
Sincerely,
Emulex Corporation

         
By:
       
 
       
 
  Paul F. Folino, Executive Chairman    

Agreed to and Accepted:

             
 
      Dated:    
 
           
James M. McCluney
           

 